DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1-22, the examiner cannot determine the metes and bounds due to the inability to envision all embodiments defined in the above claims. See MPEP 2173.05(c).  Specifically, the claims include a number of alternatives which may or may not provide overlap between different inventions.  For example, claim 1 is directed toward requesting and allocating a battery use budget and storing a transaction log of backed up data.  Claim 13 is directed towards receiving and allocating power based on indication of a criticality level of data and amount of data to be backed up.  Claim 2 makes optional allocating battery use based on criticality level of data and/or amount of data to be backed up (similar to claim 13) but is not limited to those embodiments.  Instead, it can allocate battery usage based on application priority, resource priority and/or requested battery usage or any combination of the five presented options.  Claim 19 is directed to receiving one or more of a criticality level of data and/or amount of data (both similar to claim 13) and/or a priority level of an application (similar to one of the options presented in claim 2) and/or a requested battery usage (believed as possibly different from claim 1 since requested battery usage is not necessarily a budget).  Claim 19 also allocates battery use based on one or more of a criticality level of data and/or amount of data (both similar to claim 13) and/or a priority level of an application (similar to one of the options presented in claim 2) and/or a requested battery usage (believed as possibly different from claim 1 since requested battery usage is not necessarily a budget).  Claim 21 further describes that if the data to be backed up is selected as being received and/or used to allocate battery use, the data comprises one or more of processed data, log of data to be backed up (similar to claim 1) and/or context of application or resource.
As we can see, the claims present a wide variation with respect to what applicant is claiming.  It is unclear if applicants are attempting to claim different inventions which can stand on their own and further divert from one another; or if applicants intends on claiming some sort of overlapping relationship between these inventions.  Either way, the sheer number of variations the claims can assume makes them unclear as to determine the metes and bounds of the said claims.
Please note that depending on how the claims are clarified, it is possible that a future restriction could be presented.  As a simple example, claims 1 and 13 taken just by themselves could be restrictable since they do not appear to be obvious variants of one another.

According to MPEP 2173.06(II), where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        10/7/22